Name: 97/354/EC: Commission Decision of 20 May 1997 amending for the sixth time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  European Union law;  agricultural policy;  Europe;  plant product
 Date Published: 1997-06-10

 Avis juridique important|31997D035497/354/EC: Commission Decision of 20 May 1997 amending for the sixth time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) Official Journal L 151 , 10/06/1997 P. 0043 - 0043COMMISSION DECISION of 20 May 1997 amending for the sixth time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) (97/354/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 138, paragraph 5 thereof,Whereas on 8 November 1994 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, of the Austrian programme for the implementation of its Article 138 aid for a number of products for the period 1995 to 1999 inclusive;Whereas this programme, as modified by letter dated 16 December 1994, was approved by Commission Decision 95/32/EC (1); whereas that Decision was amended by Commission Decisions 95/209/EC (2), 95/416/EC (3), 96/38/EC (4), 96/140/EC (5) and 97/24/EC (6);Whereas by letter dated 14 January 1997 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, of a request for Commission authorization to further amend that programme; whereas that request was the subject of amendments by letter dated 22 January 1997;Whereas Austria on 14 January 1997 requests that the quantity of starch potatoes referred to in Article 2 paragraph 2 of Decision 95/32/EC be increased to reflect the production quota allocated to Austria in Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch (7), as last modified by Regulation (EC) No 1863/95 (8); whereas the request is in accordance with this development of the common agricultural policy and its acceptance would contribute to greater consistency between various measures applicable in the starch sector,HAS ADOPTED THIS DECISION:Article 1 The first indent of Article 2 (2) of Decision 95/32/EC is replaced by the following:'- starch potatoes>TABLE>However, the amount of starch potatoes of the price category B is subject to the flexibility rule provided by Article 6 (2) of Council Regulation (EC) No 1868/94.`Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 20 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 43, 25. 2. 1995, p. 53.(2) OJ No L 131, 15. 6. 1995, p. 34.(3) OJ No L 242, 11. 10. 1995, p. 21.(4) OJ No L 10, 13. 1. 1996, p. 46.(5) OJ No L 32, 10. 2. 1996, p. 33.(6) OJ No L 8, 11. 1. 1997, p. 27.(7) OJ No L 197, 30. 7. 1994, p. 4.(8) OJ No L 179, 29. 7. 1995, p. 1.